Citation Nr: 0310847	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-05 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for service connected 
status post surgical residuals of left lower lobectomy for 
bronchiectasis, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to June 1950 
and from October 1952 to December 1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
benefit sought.  

This case was before the Board in March 2001.  At that time 
the Board denied the veteran's claims, and the appellant 
appealed to United States Court of Appeals for Veterans 
Claims (hereinafter, "Court").  It was determined that the 
veteran's claim was not adequately considered in the context 
of the Veterans Claims Assistance Act of 2000, infra, and the 
Board's March 2001 decision was vacated and remanded for 
reconsideration of the veteran's claims taking the new law 
into account.  


REMAND

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2002).  Among other things, this law redefines 
the obligations of VA with respect to the duty to assist and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order).  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003). 

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), interpreted VA 's obligations under the VCAA, noting 
that a claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary." 38 U.S.C.A. § 5100.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
As part of the notice, VA must notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by VA.

Recently, the Board undertook to conduct additional 
development of the claim, pursuant to 38 C.F.R. § 19.9(a)(2), 
in July 2002.  The development conducted by the Board has 
been completed and, pursuant to a recent decision by the 
Federal Circuit Court of Appeals, the case must be remanded 
to the RO for review of the evidence in the first instance.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003)

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  In particular, the RO should 
ensure compliance with VA 's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  After undertaking any development 
deemed necessary, the RO should 
readjudicate the issue on appeal to 
include consideration of evidence not 
previously considered.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




